        Case 1:15-cr-10338-FDS Document 3195 Filed 05/19/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

         Plaintiff,

         v.                                           Case No. 1:15-CR-10338-20-FDS

 HECTOR ENAMORADO,

         Defendant.


             THE UNITED STATES OF AMERICA’S MOTION TO AUTHORIZE
              PAYMENT FROM DEFENDANT’S INMATE TRUST ACCOUNT

       The United States of America (the “United States”), pursuant to 18 U.S.C. §§ 3613(a)

and 3664(n), hereby files this Motion to Authorize Payment from Defendant’s Inmate Trust

Account (the “Motion”) requesting entry of an Order authorizing the Bureau of Prisons (the

“BOP”) to turnover to the Clerk of the Court all funds held in the inmate trust account for the

above named defendant as payment towards the criminal monetary penalties imposed in this

case. In support of this Motion, the United States submits the following statements:

                                        BACKGROUND

        1.     On April 23, 2018, a jury verdict was entered against the defendant, Hector

Enamorado (the “Defendant”) and he was found guilty on one (1) count of Conspiracy to

Conduct Enterprise Affairs through a pattern of Racketeering Activity in violation of 18 U.S.C. §

1962(d). Doc. No. 2341.

        2.     On October 2, 2018, The United States District Court entered a Judgment in a

Criminal Case (the “Judgment”) against the Defendant ordering him to serve life. In addition,

the Court ordered the Defendant to pay a $100.00 special assessment. Doc. No. 2754.
          Case 1:15-cr-10338-FDS Document 3195 Filed 05/19/21 Page 2 of 6




          3.      On July 16, 2019, The United States District Court entered an Amended Judgment

in a Criminal Case (the “Amended Judgment”) against the Defendant ordering him to serve life.

In addition, the Court ordered the Defendant to pay $100.00 special assessment and restitution in

the amount of $32,984.03. Doc. No. 3046.

          4.      To date, the Defendant has paid $0.00 towards the special assessment and $0.00

towards restitution. 1

          5.      The Defendant remains in federal custody and is currently assigned to United

States Penitentiary Victorville. Defendant is not scheduled to be released from federal custody

due to a life sentence.

          6.      The United States was recently informed that the Defendant has approximately

$1,562.94 in his inmate trust account, which is maintained by the BOP. 2 In accordance with its

regulations, the BOP deposited these funds into the Defendant’s trust account and, upon

information and belief, it currently maintains these funds belonging to the Defendant in its

possession, custody, or control.

          7.      As such, the United States requests that this Court enter an Order authorizing the

BOP to turnover all funds held in the inmate trust account for the Defendant to the Clerk of

Court as payment for the criminal monetary penalties imposed in this case.




1
 Pursuant to 18 U.S.C. § 3612(c), criminal payments are applied first to the special assessment imposed under 18
U.S.C. § 3013, then to restitution to victims under 18 U.S.C. § 3664.

2
  The purpose of inmate trust account or commissary account is to allow the BOP to maintain inmates’ monies while
they are incarcerated, including monies received by the inmate from prison employment and outside sources. 28
C.F.R. §§ 506.1, 545.11. Family, friends, or other sources must deposit funds for the benefit of the inmate into these
accounts. Id. Deposits intended for the inmate’s account must be mailed directly to the BOP’s centralized
commissary account. 28 C.F.R. § 540.23.

                                                          2
             Case 1:15-cr-10338-FDS Document 3195 Filed 05/19/21 Page 3 of 6




                                                   ARGUMENT

             8.    By Congressional mandate, the United States has a statutory duty to collect

restitution owed to crime victims. See 18 U.S.C. § 3612(c) and 3771(c). Title 18, United States

Code, section 3613 sets forth procedures for the United States to enforce criminal monetary

penalties, including restitution and fines. See 18 U.S.C. §§ 3613(a) and (f). Pursuant to 18

U.S.C. § 3613(c), upon entry of judgment, a lien arose against all of the Defendant’s property

and rights to property, including the Defendant’s interest in funds held by the BOP in his inmate

trust account. See 18 U.S.C. §§ 3613(a) (United States may enforce restitution against all

property and rights to property of the defendant).

             9.    The MVRA grants the United States the power to pursue all available and

reasonable means to collect on the restitution debt ordered by the Court. 18 U.S.C. §§ 3613(a),

3664(m)(1)(A). The MVRA also requires that a defendant’s substantial resources received from

any source during his term of incarceration must be applied to his outstanding restitution

obligation. See 18 U.S.C. § 3664(n).

             10.   Further, the Crime Victim Rights Act (“CVRA”) affords victims of crime the

right to full and timely restitution as provided in law. See 18 U.S.C. § 3771(a)(6). The CVRA

also requires the court to ensure that victims are afforded this right, § 3771(b), and the attorney

for the government to make his best efforts to accord a victim’s right to restitution, § 3771(c).

             11.   Courts have found these statutes create a mechanism by which the United States

may request the turnover of funds from an inmate trust account to be applied to restitution. 3



         3
            See United States v. Giles 2020 WL 5289948, 819 Fed. Appx. 899 (11th Cir. Sept. 4, 2020) (in affirming
the district court’s turnover order, the appellate court relied in part on 18 U.S.C. 3664(k) and noted that “[o]ver time,
the accumulation of cash in [defendant’s] inmate account constituted a ‘material change’ in his ability to pay that he
was obliged to report to, yet withheld from, the district court.”); United States v. Poff, 727 Fed. Appx. 249, 253 (9th
                                                           3
          Case 1:15-cr-10338-FDS Document 3195 Filed 05/19/21 Page 4 of 6




          12.     The United States submits that an Order authorizing the turnover of the

Defendant’s property is appropriate here and the United States is not required to rely upon

other formal collection remedies such as garnishment of or execution upon property to obtain

these funds. The funds currently at issue are in the possession of the United States and it has a

valid lien against this property.

          13.     Furthermore, because the property is cash, it does not fall within any of the

applicable categories of exempt property that a defendant may claim in a criminal case. 18

U.S.C. § 3613(a)(1) (setting forth the applicable IRS property exemptions for criminal cases).

Federal law provides that, for federal criminal debts, such as restitution and fines, the only

categories of exempt property are: (1) wearing apparel and school books; (2) fuel, provisions,

furniture, an personal effects; (3) books and tools of a trade, business, or profession; (4)

unemployment benefits; (5) undelivered mail; (6) annuity or pension payments under certain,

specified federal statutes; (7) workmen’s compensation; (8) judgments for support of minor

children; (9) certain service-connected disability payments; and (10) assistance under the Job

Training Partnership Act. 18 U.S.C. § 3613(a)(1). Accordingly, the Defendant cannot




Cir. 2018) (affirming turnover order for funds held in inmate trust account pursuant to § 3664(n), finding no pre-
deprivation hearing required where encumbered funds were not needed for defendant’s subsistence, entirety of the
funds was subject to a statutory lien based on an adjudicated judgment, and funds were only frozen—not distributed—
pending resolution of a motion before a district court), vacated on other grounds in Poff v. United States, 139 S. Ct.
790 (2019); United States v. Lemberger, 673 Fed. Appx. 579, 580 (7th Cir. 2017) (affirming turnover of funds in
inmate trust account pursuant to §§ 3664(m) and (n); United States v. Diehl, 848 F.3d 629, 634-35 (5th Cir. 2017)
(affirming turnover order for defendant’s inmate trust account in accordance with § 3613); and United States v. Grant,
235 F.3d 95, 99-101 (2d Cir. 2000) (affirming order directing application of inmate trust funds pursuant to § 3664(k)).
The Court of Appeals for the Fifth Circuit has a recent internal split on the issue of substantiality. Compare United
States v. Hughes, 914 F.3d 947, 951 (5th Cir. 2019) (rejecting argument that $3,464.85 in accumulated prison earnings
was substantial under § 3664(n) and declining to apply § 3664(k) to modify payment schedule) with United States v.
Rand, 924 F.3d 140, 141 (5th Cir. 2019) (accepting argument that approximately $1,684.57 in inmate trust account
was “substantial resource” requiring turnover).

                                                          4
           Case 1:15-cr-10338-FDS Document 3195 Filed 05/19/21 Page 5 of 6




properly claim that the funds held in his inmate trust account are exempt from payment of his

restitution obligation.

         14.    Additionally, the Defendant has not notified this Court that he recently received

these funds as required under the MVRA. Federal law states that the Defendant must notify

the Court and the United States of any material change in his “economic circumstances” that

might affect his ability to pay his restitution obligation. 18 U.S.C. § 3664(k). Specifically,

pursuant to 18 U.S.C. § 3664(k), “Upon receipt of the notification, the court may, on its own

motion, or the motion of any party, including the victim, adjust the payment schedule, or

require immediate payment in full, as the interests of justice require.” The accumulation of

more than $1,562.94 in funds by the Defendant here constitutes a material change in his

“economic circumstances” that affects his ability to pay his restitution obligation under §

3664(k).

        15.     The United States has served the Defendant with a copy of this motion. The

United States is not aware of any other party who may claim an interest in this property.

        16.     The United States submits that the requested relief is reasonable and

appropriate in this instance. From the perspective of the victims, the requested relief will

result in a substantial payment toward the Defendant’s restitution obligation. Without this

relief, the BOP will be required to allow the Defendant to access to these funds, granting him

the opportunity to possibly dissipate, conceal, or transfer the funds without first paying his

restitution debt.

        17.     The Defendant is not scheduled for release from BOP custody due to his life

sentence. He was convicted of serious criminal offenses, his restitution obligation has

remained outstanding for approximately two years, and he has made no effort to pay off his

                                                  5
         Case 1:15-cr-10338-FDS Document 3195 Filed 05/19/21 Page 6 of 6




debt.

                                          CONCLUSION

        WHEREFORE, for the reasons stated herein, the United States respectfully requests

that this Court enter an Order authorizing the BOP to turnover all funds held in the inmate

trust account for the Defendant to the Clerk of Court as payment for the criminal monetary

penalties imposed in this case.

                                                        Respectfully submitted,

                                                        UNITED STATES OF AMERICA
                                                        By its attorneys

                                                        NATHANIEL R. MENDELL
                                                        Acting United States Attorney

Date: May 19, 2021                      By:             /s/ Brendan T. Mockler
                                                        BRENDAN T. MOCKLER
                                                        Assistant United States Attorney
                                                        1 Courthouse Way, Suite 9200
                                                        Boston, MA 02210
                                                        Tel. No. (617) 748-3100
                                                        Brendan.mockler@usdoj.gov

                                  CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true copy of the above document was filed through the
ECF system and electronically served on any registered participants.

       I further certify that on this date, I served a copy of the same by first-class U.S. mail,
postage pre-paid, to the following:

        Hector Enamorado, U.S.M. No. 99417-038
        USP Victorville
        United States Penitentiary
        P.O. Box 3900
        Adelanto, CA 92301

Date: May 19, 2021                              /s/ Brendan T. Mockler
                                                BRENDAN T. MOCKLER
                                                   6
